                                                                                                   E-FILED
                                                                        Friday, 31 May, 2019 01:16:47 PM
                                                                            Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

LARRY PIPPION, As Representative of the            )
Estate of Larry Earvin,                            )
                                                   )
               Plaintiff,                          )
                                                   )     Case No. 3:19-cv-03010-SEM-TSH
V.                                                 )
                                                   )     Judge: Magistrate       Judge     Tom
SGT WILLIE HEDDEN, LT. BENJAMIN                    )     Schanzle-Haskins
BURNETT, LT BLAKE HAUBRICH,                        )
CORRECTIONAL OFFICER ALEX BANTA,                   )
WARDEN CAMERON WATSON AND                          )
ASSISTANT WARDEN STEVE SNYDER,                     )
individually,                                      )
                                                   )
               Defendants.                         )

ANSWER BY DEFENDANT, CORRECTIONAL OFFICER ALEX BANTA

       NOW COMES the Defendant, ALEX BANTA, by and through his attorneys, Hinshaw &

Culbertson LLP, and states the following in answer to the allegations pleaded against him in

Plaintiffs Complaint.

                                          PARTIES

       1.      Defendant admits that Larry Earvin was an Illinois Department of Corrections

prisoner housed at Western Illinois Correctional Center, and that he died on June 26, 2018.

Answering further, Defendant denies the remaining allegations of paragraph 1.

       2.      Defendant admits that Plaintiff has been appointed as Representative of the

Earvin Estate. Answering further, Defendant lacks knowledge as to the truth of the remaining

allegations of paragraph 2.

       3.      Defendant admits that he and Defendants Hedden, Burnett, and Haubrich were

employed by the Illinois Department of Corrections. Defendant admits that at all relevant times,

he acted within the scope of his employment and under color of law.          Answering further,

Defendant lacks knowledge as to the truth of the remaining allegations of paragraph 3

                                                                                    303576280v2 2197
       4.      Defendant admits that Defendant Cameron Watson was employed by the Illinois

Department of Corrections as the Warden at Western Illinois Correctional Center. Answering

further, Defendant lacks knowledge as to the truth of the remaining allegations of paragraph 4.

       5.      Defendant admits that Defendant Steve Snyder was employed by the Illinois

Department of Corrections as the Assistant Warden at Western Illinois Correctional Center.

Answering further, Defendant lacks knowledge as to the truth of the remaining allegations of

paragraph 5.

                                JURISDICTION AND VENUE

       6.      Defendant admits that Plaintiffs Complaint claims relief under 42 U.S.C. § 1983

and that jurisdiction is based on 28 U.S.C. § 131and1391(b).

       7.      Defendant admits that venue is proper under 28 U.S. C. § 1391(b).

                                        BACKGROUND

       8.      Defendant admits that Larry Earvin was incarcerated at the Western Illinois

Correctional Center. Answering further, Defendant lacks knowledge as to the truth of the

remaining allegations of paragraph 8.

       9.      Defendant denies the allegations of paragraph 9.

       10.     Defendant denies the allegations of paragraph 10.

       11.     Defendant lacks knowledge as to the truth of the allegations of paragraph 11.

       12.     Defendant lacks knowledge as to the truth of the allegations of paragraph 12.

       13.     Defendant lacks knowledge as to the truth of the allegations of paragraph 13.

       14.     Defendant admits that Mr. Earvin died on June 26, 2018.        Answering further,

Defendant lacks knowledge as to the truth of the remaining allegations of paragraph 14.

       15.     Defendant lacks knowledge as to the truth of the allegations of paragraph 15.




                                                2
                                                                                     303576280v2 2197
         16.    Defendant admits that on or about May 22, 2018 he was suspended from active

employment pending an investigation. Answering further Defendant lacks knowledge as to the

truth of the remaining allegations of paragraph 16.

         17.    Defendant denies that unjustified violence against prisoners at Western Illinois

Correctional Center is a common occurrence. Answering further Defendant lacks knowledge as

to the truth of the remaining allegations of paragraph 17.

         18.    Defendant admits that Illinois Department of Corrections policy requires

correctional officers to document circumstances resulting in the use of force. Answering further

Defendant denies the balance of the paragraph is an adequate statement of the policies and

procedures.    Answering further, Defendant lacks knowledge as to the truth of the remaining

allegations of paragraph 17.

         19.    Defendant lacks knowledge as to the truth of the allegations of paragraph 18.

   COUNT 1-U.S.C. § 1983-Excessive Force Constituting Cruel and Unusual Punishment
  (Eighth Amendment Claim Against Defendants Hedden, Burnett, Haubrich, and Banta)

         20.    All of Defendant's prior   ans~ers    are incorporated by reference as if fully set

forth.

         21.    Defendant denies the allegations of paragraph 21.

         22.    Defendant denies the allegations of paragraph 22.

         23.    Defendant denies the allegations of paragraph 23.

         24.    Defendant denies the allegations of paragraph 24.

                       COUNT 11-42 U.S.C. § 1983- Failure to Intervene
                      (Eighth Amendment Claim Against All Defendants)

         25.    All of Defendant's prior answers are incorporated by reference as if fully set

forth.

         26.    Defendant denies the allegations of paragraph 26.

                                                 3
                                                                                      303576280v2 2197
         27.   Defendant denies the allegations of paragraph 27.

         28.   Defendant denies the allegations of paragraph 28.

         29.   Defendant denies the allegations of paragraph 29

         30.   Defendant denies the allegations of paragraph 30.

         31.   Defendant denies that correctional officers at Western Illinois Correctional Center

routinely used excess force against prisoners. Answering further, Defendant lacks knowledge as

to the truth of the remaining allegations of paragraph 31.

         32.   Defendant lacks knowledge as to the truth of the allegations of paragraph 32.

         33.   Defendant denies that there was widespread use of excessive force at Western

Illinois Correctional Center. Answering further, Defendant lacks knowledge as to the truth of the

remaining allegations of paragraph 33.

         34.   Defendant denies the allegations of paragraph 34.

                             COUNT III-U.S.C. § 1983-Conspiracy
                                     (All Defendants)

         35.   All of Defendant's prior answers are incorporated by reference as if fully set

forth.

         36.   Defendant denies the allegations of paragraph 36.

         37.   Defendant denies the allegations of paragraph 3 7.

         38.   Defendant denies the allegations of paragraph 38.

         39.   Defendant denies the allegations of paragraph 3 9.

         40.   Defendant denies the allegations of paragraph 40.

       COUNT IV- State Law Claim-Intentional Infliction of Emotional Distress
(Pursuant to the Illinois Survival Act Against Defendants Hedden, Burnett, Haubrich, and
                                          Banta)

         41.   All of Defendant's prior answers are incorporated by reference as if fully set

forth.
                                                 4
                                                                                    303576280v2 2197
         42.   Defendant denies the allegations of paragraph 42.

         43.   Defendant denies the allegations of paragraph 43.

         44.   Defendant denies the allegations of paragraph 44.

         45.   Defendant denies the allegations of paragraph 45.

                            COUNT V- State Law Claim-Battery
(Pursuant to the Illinois Survival Act Against Defendants Hedden, Burnett, Haubrich, and
                                          Banta)

         46.   All of Defendant's prior answers are incorporated by reference as if fully set

forth.

         47.   Defendant denies the allegations of paragraph 47.

         48.   Defendant denies the allegations of paragraph 48.

         49.   Defendant denies the allegations of paragraph 49.

         50.   Defendant denies the allegations of paragraph 50.

           COUNT VI- State Law Claim-Negligent or Willful and Wanton Conduct
                 (Pursuant to the Illinois Survival Act Against All Defendants)

         51.   All of Defendant's prior answers are incorporated by reference as if fully set

forth.

         52.   Defendant denies the allegations of paragraph 52

         53.   Defendant denies the allegations of paragraph 53.

         54.   Defendant denies the allegations of paragraph 54.

         55.   Defendant denies the allegations of paragraph 55.

                      COUNT VII- State Law Claim-Wrongful Death
                (Against Defendants Hedden, Burnett, Haubrich, and Banta)

         56.   All of Defendant's prior answers are incorporated by reference as if fully set

forth.

         57.   Defendant denies the allegations of paragraph 57.

                                               5
                                                                                303576280v2 2197
         58.   Defendant denies the allegations of paragraph 58.

         59.   Defendant denies the allegations of paragraph 59.

         60.   Defendant denies the allegations of paragraph 60.

         61.   Defendant lacks knowledge as to the truth of the allegations of paragraph 61.

                     COUNT VIII- State Law Claim-Wrongful Death
                (Against Defendants Hedden, Burnett, Haubrich, and Banta)

         62.   All of Defendant's prior answers are incorporated by reference as if fully set

forth.

         63.   Defendant denies the allegations of paragraph 63.

         64.   Defendant denies the allegations of paragraph 64.

         65.   Defendant denies the allegations of paragraph 65.

         66.   Defendant lacks knowledge as to the truth of the allegations of paragraph 66.

                                  AFFIRMATIVE DEFENSES

         1.    For his Affirmative Defense to the allegations of Count 1 through Count III,

Defendant, ALEX BANTA, states he is entitled to qualified immunity with respect to any act or

omission performed in the course of his duties relating to Plaintiffs decedent.

         2.    For his Affirmative Defense to the allegations of Count IV through Count VIII,

Defendant, ALEX BANTA, states he is entitled to immunity pursuant to the Illinois Local

Governmental and Governmental Employees Tort Immunity Act, with respect to any act or

omission performed in the course of his duties relating to Plaintiffs decedent.

         WHEREFORE, Defendant, ALEX BANTA, prays for judgment in his favor and an

award of reasonable attorney's fees and costs against Plaintiff.

                         DEFENDANT DEMANDS TRIAL BY JURY




                                                 6
                                                                                    303576280v2 2197
Date: May _ _ , 2019                               Respectfully submitted,


                                                   Isl Alex Banta
                                                   Alex Banta, Pro Se

                                                   Hinshaw & Culbertson LLP
                                                   400 South Ninth Street, Suite 200
                                                   Springfield, IL 62701
                                                   Telephone: 217-528-7375
                                                   Facsimile: 217-528-0075
                                                   Defendant Correctional Officer Alex Banta




                                CERTIFICATE OF SERVICE

       I hereby certify that on May _ _ , 2019, I caused to be electronically filed the foregoing
ANSWER OF DEFENDANT, ALEX BANTA with the Clerk of Court using the CMIECF
system that will send notification of such filing(s) to the following:

Ronak P. Maisuria                                  Richard D. Frazier
ronak@eolawus.com                                  frazier@springfieldlawfirm .com

Michael Oppenheimer                                Christopher L. Higgerson

                                               7
                                                                                     303576280v2 2197
michael@eolawus.com                              chiggerson@atg.state.il.us

Theresa M. Powell
tpowell@heylroyster.com

Alisha Lynne Sheehan
asheehan@heylroyster.com

       and I hereby certify that on May _ _ , 2019, I mailed by United States Postal Service,
the document(s) to the following non-registered participants: NONE

                                                    Isl Alex Banta




                                             8
                                                                                303576280v2 2197
